UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA
                                          99-cr-1142-008 (JGK)
          - against -
                                          MEMORANDUM OPINION AND
VICTOR GRULLON,                           ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The pro se defendant, Victor Grullon, has moved for a

reduction in sentence pursuant to Section 404 of the First Step

Act of 2018 (“First Step Act”). Pub. L. No. 115-391, 132 Stat

5194 (2018).

                               I.

     On or about June 29, 2000, a grand jury returned a

Superseding Indictment charging the defendant on four counts.

Count One charged the defendant with a conspiracy to distribute

narcotics, in violation of 21 U.S.C. § 846. The first object of

the conspiracy was to distribute 50 grams and more of crack

cocaine, in violation of 21 U.S.C. § 841(b)(1)(A); the second

object of the conspiracy was to distribute 5 kilograms and more

of cocaine, in violation of 21 U.S.C. § 841(b)(1)(A). Count Two

charged the defendant with distributing 62 grams of crack

cocaine on September 30, 1999 in violation of 21 U.S.C.

§ 841(b)(1)(A). Count Three charged the defendant with

distributing cocaine, 21 U.S.C. § 841(b)(1)(C). Count Four


                                1
charged the defendant with illegally reentering the United

States in violation of 8 U.S.C. § 1326(b)(2). Dkt. No. 62.

      The jury found the defendant guilty on all four counts and

returned a special verdict finding that more than 5 kilograms of

cocaine and 50 grams of crack cocaine were involved in Count

One, and that more than 50 grams of crack cocaine were involved

in Count Two. Dkt. No. 198-1.

                                     II.

      The Government consents that the defendant is eligible for

resentencing on Count Two under the First Step Act. However, the

Government argues that the defendant is not eligible for

resentencing on Count I because Count I is not a “covered

offense,” because the statutory penalty for the defendant’s

violation would not change under the Fair Sentencing Act.

Section 404(b) of the First Step Act allows a court that imposed

a sentence for a “covered offense” to “impose a reduced sentence

as if sections 2 and 3 of the Fair Sentencing Act . . . were in

effect at the time the covered offense was committed.” 1 Section

404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were


1
 Section 2 of the Fair Sentencing Act “increased the drug amounts triggering
mandatory minimums for crack trafficking offenses from 5 grams to 28 grams in
respect to the 5–year minimum and from 50 grams to 280 grams in respect to
the 10–year minimum.” Dorsey v. United States, 567 U.S. 260, 269 (2012).
Section 3 “eliminated the 5–year mandatory minimum for simple possession of
crack.” Id. Neither section amended the powder cocaine drug quantity
threshold required to trigger the mandatory minimum provisions of Section
841(b)(1)(A) and Section 841(b)(1)(B).

                                      2
modified by section 2 or 3 of the Fair Sentencing Act of 2010

. . . that was committed before August 3, 2010.”

     The Government contends that because Count I was a dual

object conspiracy for which the jury found a conspiracy to

distribute both 50 grams and more of crack cocaine and 5

kilograms and more of powder cocaine beyond a reasonable doubt,

the defendant’s statutory penalties for his violation of Count I

would not change. Regardless of the crack cocaine quantity

involved, the jury found that the defendant had conspired to

distribute enough powder cocaine to meet the Section

841(b)(1)(A) threshold and thus his statutory penalty would

remain the same. Additionally, the Government argues that

because the sentencing court had found that the defendant was

part of a conspiracy that was responsible for trafficking at

least 1.5 kilograms of crack cocaine daily, the violation would

have triggered the statutory minimum even if the First Step Act

had been in effect at the time of the defendant’s sentencing.

     The Government’s reading of Section 404(a) would limit the

scope of “covered offenses” to cases where the statutory

penalties associated with the quantity of drugs involved in the

defendant’s underlying violation were modified by the Fair

Sentencing Act. Several courts in this district have

specifically rejected the Government’s interpretation. Many have

held that the statute of conviction, rather than a defendant’s


                                3
underlying conduct, determines a defendant’s eligibility under

the First Step Act. See United States v. Rose, 379 F. Supp. 3d

223, 228-31 (S.D.N.Y. 2019); United States v. Williams, No. 03-

CR-1334, 2019 WL 2865226, at *2 (S.D.N.Y. July 3, 2019); United

States v. Morrison, No. 07-CR-003, 2019 WL 6732877, at *2

(S.D.N.Y. Dec. 11, 2019) (collecting cases). Others have found

defendants eligible for sentence reductions when the statutory

penalties associated with the drug quantity charged in the

indictment were modified by the First Step Act. See also United

States v. Williams, No. 00-CR-1008, 2019 WL 5791747, at *4

(S.D.N.Y. Oct. 17, 2019) (citing United States v. Martinez, 04-

CR-48, 2019 WL 2433660 (S.D.N.Y. June 11, 2019)).

     The assistance of counsel for the defendant would be useful

in this case both to present the legal issues and to represent

the defendant in connection with resentencing.




                                4
                           CONCLUSION

     Given the issues involved, the Court requests that the

Federal Defenders of New York represent the defendant in his

motion for a reduction in sentence pursuant to the First Step

Act. If the Federal Defenders of New York have a conflict, the

Court requests that counsel be appointed pursuant to the

Criminal Justice Act.

     Counsel should advise the Court when they can file a

supplemental memo in support of the defendant’s motion. The

Clerk is directed to close Docket No. 190.

SO ORDERED.

Dated:    New York, New York
          February 12, 2020         ____/s/ John G. Koeltl_____
                                          John G. Koeltl
                                    United States District Judge




                                5
